United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    September 20, 2006
                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                          Clerk
                                 ______________________

                                      No. 05-51531
                                    Summary Calendar
                                 ______________________

               UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus

               JOSE HUMBERTO CAMPA-FAVELA, also known as
               Carlos Fabela-DeLeon,

                                                            Defendant-Appellant.

             ________________________________________________________

                      Appeal from the United States District Court for
                               the Western District of Texas
                             (USDC No. 3:04-CR-1902-FM)
             ________________________________________________________


Before REAVLEY, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*

       Jose Humberto Campa-Favela appeals his sentence for illegally re-entering the United

States. We affirm his sentence for the following reasons:


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
       1.     Campa-Favela did not object to the sufficiency of the evidence identifying him

as the person convicted in the Iowa state case at the first sentencing hearing and therefore

would have failed in his first appeal when he raised the issue in his brief. United States v.

Fields, 923 F.2d 358, 360-61 (5th Cir. 1991) (holding that failure to object to pre-sentence

report waives argument regarding sufficiency of evidence of identity), overruled on other

grounds by United States v. Lambert, 984 F.2d 658, 662 & n.10 (5th Cir. 1993) (en banc).

When he did present his challenge to the sufficiency of the evidence at the re-sentencing

hearing, the United States produced sufficient evidence to identify Campa-Favela.

       2.     As Campa-Favela recognizes, his Fifth Amendment argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1988).



AFFIRMED.




                                             2